J-S67030-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF: T.J.S.                         IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA

APPEAL OF: T.B., MOTHER                            No. 1064 WDA 2014


                   Appeal from the Order May 20, 2014,
     in the Court of Common Pleas of Westmoreland County, Orphans’
                        Court, at No(s): 23 of 2013

IN RE: ADOPTION OF: T.B.S.                         IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA

APPEAL OF: T.B., MOTHER                            No. 1065 WDA 2014


                   Appeal from the Order May 20, 2014,
     in the Court of Common Pleas of Westmoreland County, Orphans’
                        Court, at No(s): 24 of 2013

BEFORE:       DONOHUE, MUNDY, and FITZGERALD*, JJ.

MEMORANDUM BY MUNDY, J.:                            FILED FEBRUARY 2, 2015

      Appellant, T.B. (Mother), appeals from the May 20, 2014 orders

involuntarily terminating her parental rights to her sons, T.J.S., born in

August 2007, and T.B.S., born in November 2011.1 After careful review, we

affirm.

      This action arises from the filing of two petitions for the involuntary

termination    of   Mother’s   parental   rights   pursuant   to   23   Pa.C.S.A.

§§ 2511(a)(2), (5), (8), and (b) by the Westmoreland County Children’s


* Former Justice specially assigned to Superior Court.
1
  By orders dated July 10, 2013, the parental rights of T.J.S. and T.B.S.’s
natural father, H.C.S., Jr. (Father), were voluntarily terminated. Father did
not file a notice of appeal, and he is not a party to this appeal.
J-S67030-14


Bureau (WCCB) on February 15, 2013. Subsequently, Mother expressed the

desire to relinquish her parental rights to T.J.S. and T.B.S., and, following a

hearing, on July 10, 2013, the orphans’ court voluntarily terminated

Mother’s parental rights. Thereafter, on August 7, 2013, Mother filed timely

notices of appeal. This Court concluded that Mother’s waiver of her right to

counsel was invalid, and, therefore, her consent to voluntarily terminate her

parental rights was void.     As such, on February 7, 2014, we reversed the

orders and remanded the case to the orphans’ court. See In re Adoption

of T.J.S. & T.B.S.,      97    A.3d   797   (Pa.   Super.   2014)   (unpublished

memorandum).

      Upon remand, on May 15, 2014, the orphans’ court held an evidentiary

hearing for the involuntary termination of Mother’s parental rights.      WCCB

presented the testimony of the following witnesses: Lisa Wood, social worker

at Wesley Spectrum Services; Carol Hughes, M.A., a licensed psychologist

who performed a forensic bonding assessment; and Susan Storer, the WCCB

caseworker.   Mother testified on her own behalf, and she presented the

testimony of her husband, R.B., and the Court-Appointed Special Advocate,

Rhonda Dean. At the conclusion of said hearing, the orphans’ court set forth

findings of fact pertaining to each child, that the competent record evidence

supports. Regarding T.J.S., the orphans’ court made the following findings

of fact pursuant to Section 2511(a)(2).

            1)    Mother’s repeated incapacity has caused
            [T.J.S.] to be without essential parental care, control

                                      -2-
J-S67030-14


          or subsistence necessary for his physical or mental
          well-being and the conditions and causes of the
          incapacity cannot or will not be remedied by
          [Mother].

          2)    Specifically, th[e orphans’ c]ourt finds that
          WCCB has provided services since 2010 in an effort
          to remedy Mother’s incapacity.

          3) Prior to the WCCB assuming custody, the WCCB
          began providing General Protective Services to
          Mother and the family on May 26, 2010 due to
          Mother’s mental health issues, parenting deficits,
          and domestic violence reports.

          4)    Mother has received the following contracted
          services since September of 2010: intensive family
          reunification services, including hands-on parenting
          and budgeting, supervised visitation with [T.J.S.],
          anger management treatment, mental health
          treatment and medication.

          5)    Ongoing reported concerns regarding [T.J.S.]’s
          safety within Mother’s home include, pill bottles,
          medication, lighters, poisonous cleaners, and sharp
          objects on the floor and/or within [T.J.S.]’s reach.
          On another occasion, Mother dressed [T.J.S.]’s infant
          brother [T.B.S.] in clothing not appropriate for the
          weather conditions. Mother failed to realize that
          [T.B.S.] was overheating due to being dressed for
          very cold temperatures during the unseasonably
          warm December day and, on another occasion,
          Mother allowed [T.J.S.] to walk around in snow while
          only wearing footed pajamas. Mother also failed to
          change [T.B.S.]’s diaper for approximately twelve
          (12) hours, not realizing that he had clearly soiled
          the diaper on multiple occasions.

          6)    [T.J.S.] was taken into agency custody on
          March 15, 2011 and was returned to Mother’s
          custody on May 15, 2011, with continued services.




                                  -3-
J-S67030-14


          7)    On December 5, 2011, [T.J.S.] and [T.B.S.]
          were taken into custody when Mother violated the
          established safety plan.

          8)    While [T.J.S.] has been in custody, Mother has
          continued to receive intensive parenting instruction
          in an effort to alleviate the circumstances which
          necessitated placement.

          9)     Although Mother has complied moderately with
          the Child Permanency Plan, th[e orphans’ c]ourt
          finds that Mother has made no progress towards
          alleviating the circumstances which necessitated
          placement, in that, while Mother has received
          intensive parenting services for over two (2) years,
          Mother has been unable to demonstrate that she is
          capable of implementing the parenting that has been
          modeled for her and which is necessary to ensure
          the safety and welfare of [T.J.S.]

          10) During supervised visitation, Mother had
          demonstrated concrete thinking and has been unable
          to develop flexible thinking. Mother has consistently
          demonstrated unsafe parenting with [T.J.S.], and
          although Mother has been instructed extensively in
          proper and safe parenting, Mother has been unable
          or unwilling to implement the techniques modeled for
          her. Mother does not react appropriately to matters
          that would normally be concerning, such as a child
          falling.    Mother has a difficult time making
          conversation with [T.J.S.] and requires prompting
          during the visits to do so. Mother has difficulty with
          multi-tasking and does not react well when
          something occurs during the visit that is not planned.
          Mother is still not able to care for and engage both of
          her children at the same time. Mother has a lack of
          understanding       of    appropriate     developmental
          expectations     and     in   such     regard,   Mother
          inappropriately     disciplines    [T.J.S.]  for   age-
          appropriate behaviors.

          11) Psychologist, Carol A. Hughes, completed a
          Forensic Bonding Assessment in June of 2013 and
          updated that Assessment in April/May of 2014. At

                                   -4-
J-S67030-14


            the termination hearing, the parties stipulated to Ms.
            Hughes being qualified as an expert in the area of
            bonding and attachment.       Th[e orphans’ c]ourt
            accepts and relies upon Ms. Hughes’ analysis of the
            bond between Mother and [T.J.S.]

            12) Based upon Ms. Hughes’ observation of [T.J.S.]
            and Mother’s interaction during supervised visitation,
            th[e orphans’ c]ourt finds as follows: [T.J.S.] does
            not perceive Mother as being available to reliably and
            consistently meet his needs. Therefore, he does not
            turn to her to do so. Specifically, during visits,
            [T.J.S.] did not approach Mother to greet her with a
            physical display of affection.        When Mother
            approached [T.J.S.] and picked him up, [T.J.S.]
            “went limp” and did not reciprocate Mother’s
            embrace. [T.J.S.] mostly engaged in solitary play
            during Mother’s visitation and placed himself out of
            social distance from Mother. [T.J.S.] demonstrates
            an “insecure avoidant relational pattern” with
            Mother. Mother continues to present with significant
            parenting deficits.

Findings of Fact, 5/20/14, at 1-3 (1064 WDA 2014).2 The findings of fact

regarding T.B.S. are substantially similar to the above quoted findings in the

matter of T.J.S.    See Findings of Fact, 5/20/14, at ¶¶ 1-11 (1065 WDA

2014). Pertinent to this appeal we note the orphans’ court’s 12th finding of

fact differs regarding T.B.S., as follows.

            12) Based upon Ms. Hughes’ observation of
            [T.B.S.] and Mother’s interaction during supervised
            visitation, th[e orphans’ c]ourt finds that, because
            [T.B.S.] was one (1) month of age when he came
            into the custody of the WCCB, Mother has no long-
            term history of providing caregiver responsibilities
            for [T.B.S.] As such, there is no development of an

2
  We note the orphans’ court’s findings of fact do not contain pagination.
Therefore, for ease of review, we have assigned each page a corresponding
page number.
                                      -5-
J-S67030-14


               attachment bond for [T.B.S.] and Mother. Mother
               lacks the skill and ability to form that attachment
               and bond. For example, she is not able to initiate
               playful interaction with [T.B.S.] [T.B.S.] on occasion
               moved away from Mother when Mother attempted to
               create physical contact. [T.B.S.] demonstrated no
               preference for proximity to Mother. [T.B.S.] did not
               look to Mother for shared positive affect[ion], did not
               engage in activity to seek Mother’s attention or to
               bring Mother into proximity. Mother continues to
               present with significant parenting deficits.

Id. at ¶ 12.

      By orders dated May 20, 2014, the orphans’ court terminated Mother’s

parental rights pursuant to 23 Pa.C.S.A.§§ 2511(a)(2), (5), (8), and (b). On

June 18, 2014, Mother timely filed notices of appeal and concise statements

of errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i), which

this Court consolidated sua sponte.3     See generally Pa.R.A.P. 513.

      On appeal, Mother presents the following issues for our review.

               I. Whether the [orphans’] court erred in finding by
               clear and convincing evidence that the moving party
               met its burden as to terminating the parental rights
               of [M]other under 23 Pa.C.S. § 2511(a)(2)?

               II. Whether the [orphans’] court erred in finding by
               clear and convincing evidence that the moving party
               met its burden as to terminating the parental rights
               of [M]other under 23 Pa.C.S. § 2511(a)(5)?

               III. Whether the [orphans’] court erred in finding by
               clear and convincing evidence that the moving party


3
  In lieu of filing Rule 1925(a) opinions, the orphans’ court adopted its May
20, 2014 findings of fact for T.J.S. and T.B.S. We further note that the
orphans’ court states it adopts its May 15, 2014 findings of fact, but said
orders were not filed until May 20, 2014.
                                        -6-
J-S67030-14


            met its burden as to terminating the parental rights
            of [M]other under 23 Pa.C.S. § 2511(a)(8)?

Mother’s Brief at 4.

      We review a termination order according to the following standard.

            [A]ppellate courts must apply an abuse of discretion
            standard      when     considering    a   trial  court’s
            determination of a petition for termination of
            parental rights.       As in dependency cases, our
            standard of review requires an appellate court to
            accept the findings of fact and credibility
            determinations of the trial court if they are supported
            by the record. In re R.J.T., 9 A.3d 1179, 1190
            ([Pa.] 2010). If the factual findings are supported,
            appellate courts review to determine if the trial court
            made an error of law or abused its discretion. Id.;
            [In re] R.I.S., 36 A.3d [567,] 572 [(Pa. 2011)
            (plurality)]. As has been often stated, an abuse of
            discretion does not result merely because the
            reviewing court might have reached a different
            conclusion. Id.; see also Samuel-Bassett v. Kia
            Motors America, Inc., 34 A.3d 1, 51 ([Pa.] 2011);
            Christianson v. Ely, 838 A.2d 630, 634 ([Pa.]
            2003). Instead, a decision may be reversed for an
            abuse of discretion only upon demonstration of
            manifest unreasonableness, partiality, prejudice,
            bias, or ill-will. Id.

                   As we discussed in R.J.T., there are clear
            reasons for applying an abuse of discretion standard
            of review in these cases. We observed that, unlike
            trial courts, appellate courts are not equipped to
            make the fact-specific determinations on a cold
            record, where the trial judges are observing the
            parties during the relevant hearing and often
            presiding over numerous other hearings regarding
            the child and parents. R.J.T., [supra]. Therefore,
            even where the facts could support an opposite
            result, as is often the case in dependency and
            termination cases, an appellate court must resist the
            urge to second guess the trial court and impose its
            own credibility determinations and judgment;

                                     -7-
J-S67030-14


              instead we must defer to the trial judges so long as
              the factual findings are supported by the record and
              the court’s legal conclusions are not the result of an
              error of law or an abuse of discretion.         In re
              Adoption of Atencio, 650 A.2d 1064, 1066 ([Pa.]
              1994).

In re Adoption of S.P., 47 A.3d 817, 826–827 (Pa. 2012) (parallel citations

omitted).

     Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.

              Our case law has made clear that under Section
              2511, the court must engage in a bifurcated process
              prior to terminating parental rights. Initially, the
              focus is on the conduct of the parent. The party
              seeking termination must prove by clear and
              convincing evidence that the parent’s conduct
              satisfies the statutory grounds for termination
              delineated in Section 2511(a). Only if the court
              determines that the parent’s conduct warrants
              termination of his or her parental rights does the
              court engage in the second part of the analysis
              pursuant to Section 2511(b): determination of the
              needs and welfare of the child under the standard of
              best interests of the child. One major aspect of the
              needs and welfare analysis concerns the nature and
              status of the emotional bond between parent and
              child, with close attention paid to the effect on the
              child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007), citing 23 Pa.C.S.A.

§ 2511.     The burden is on the petitioner to prove by clear and convincing

evidence that the asserted statutory grounds for seeking the termination of

parental rights are valid.    In re R.N.J., 985 A.2d 273, 276 (Pa. Super.

2009).


                                      -8-
J-S67030-14


      Instantly, we conclude the orphans’ court properly terminated Mother’s

parental rights pursuant to Section 2511(a)(2) and (b), which provides as

follows.

           § 2511. Grounds for involuntary termination

           (a) General Rule.--The rights of a parent in regard
           to a child may be terminated after a petition filed on
           any of the following grounds:

                                      …

                 (2) The repeated and continued incapacity,
                 abuse, neglect or refusal of the parent has
                 caused the child to be without essential
                 parental care, control or subsistence necessary
                 for his physical or mental well-being and the
                 conditions and causes of the incapacity, abuse,
                 neglect or refusal cannot or will not be
                 remedied by the parent.

                                      …

           (b)     Other    considerations.--The       court     in
           terminating the rights of a parent shall give primary
           consideration to the developmental, physical and
           emotional needs and welfare of the child. The rights
           of a parent shall not be terminated solely on the
           basis of environmental factors such as inadequate
           housing, furnishings, income, clothing and medical
           care if found to be beyond the control of the parent.
           With respect to any petition filed pursuant to
           subsection (a)(1), (6) or (8), the court shall not
           consider any efforts by the parent to remedy the
           conditions described therein which are first initiated
           subsequent to the giving of notice of the filing of the
           petition.

23 Pa.C.S.A. § 2511(a)(2), (b); see also In re B.L.W., 843 A.2d 380, 384

(Pa. Super. 2004) (en banc) (stating that this Court need only agree with


                                    -9-
J-S67030-14


any one subsection of Section 2511(a), in addition to Section 2511(b), in

order to affirm the termination of parental rights).

      To satisfy the requirements of Section 2511(a)(2), the moving party

must produce clear and convincing evidence regarding the following

elements: “(1) repeated and continued incapacity, abuse, neglect or refusal;

(2) such incapacity, abuse, neglect or refusal caused the child to be without

essential parental care, control or subsistence necessary for his physical or

mental well-being; and (3) the causes of the incapacity, abuse, neglect or

refusal cannot or will not be remedied.”      In re Adoption of M.E.P., 825

A.2d 1266, 1272 (Pa. Super. 2003).            “The grounds for termination of

parental rights [under Section 2511(a)(2),] due to parental incapacity that

cannot be remedied, are not limited to affirmative misconduct … [t]o the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super.

2002).

      With respect to Section 2511(b), this Court has explained the requisite

analysis as follows.

            Subsection 2511(b) focuses on whether termination
            of    parental   rights   would    best   serve   the
            developmental, physical, and emotional needs and
            welfare of the child. In In re C.M.S., 884 A.2d
            1284, 1287 (Pa. Super. 2005), this Court stated,
            “Intangibles such as love, comfort, security, and
            stability are involved in the inquiry into the needs
            and welfare of the child.” In addition, we instructed
            that the trial court must also discern the nature and
            status of the parent-child bond, with utmost

                                     - 10 -
J-S67030-14


           attention to the effect on the child of permanently
           severing that bond. Id. However, in cases where
           there is no evidence of a bond between a parent and
           child, it is reasonable to infer that no bond exists.
           In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super.
           2008). Accordingly, the extent of the bond-effect
           analysis necessarily depends on the circumstances of
           the particular case. Id. at 63.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

     On appeal, Mother argues that the evidence does not support

termination under Section 2511(a)(2) because there is a “reasonable

possibility that the causes and conditions which have led to separation,

namely parenting issues, can be remedied and the family restored.”

Mother’s Brief at 10.   Specifically, Mother asserts that she has had stable

housing for the last year, and with the assistance of her husband,4 she

“would be able to remedy the parenting issues in this case.” Id. Further,

Mother relies on the testimony of the Court Appointed Special Advocate,

Rhonda Dean, who stated that she observed one supervised visit of Mother

with T.J.S. and T.B.S. during which Mother “multi-tasked well” in caring and

interacting with each child. N.T., 5/15/14, at 142. Upon careful review, we

reject Mother’s arguments.

     The testimonial evidence reveals that WCCB first became involved with

this family in 2010, when Mother self-referred due to her frustration in

parenting T.J.S., who was then approximately three years old.          N.T.,


4
 Mother testified that she married R.B. on May 31, 2013. N.T., 5/15/14, at
146. R.B. is not the biological father of T.J.S. or T.B.S.
                                   - 11 -
J-S67030-14


5/15/14, at 7.    Lisa Wood, a clinical social worker at Wesley Spectrum

Services, testified that she began working with Mother in September 2010

with respect to her parenting skills, budgeting issues, and housing concerns.

Id. Wood testified regarding Mother’s parenting deficits as follows.

            Q. What were the deficits in parenting that you were
            working on with [M]other?

            A. [ ] There were issues in terms of what [T.J.S.]
            was eating, how much he was eating, when he was
            eating, how much he was sleeping, the diaper
            changes.    And with mom there were a lot of
            incidents where, when we would talk about things,
            she would blame dad or she would say dad needs to
            do that….

Id. at 14. In addition, Wood testified, “there was concern during that time

in general in regards to [Mother’s and Father’s] decision making and

judgment.” Id. at 14-15.

      On March 15, 2011, T.J.S. was placed in custody due, in part, to

housing instability, domestic violence between Mother and Father, and an

allegation that the child had a physical injury caused by Father that was

subsequently deemed unfounded. Id. at 15-17, 127. T.J.S. was returned

home to Mother on May 16, 2011, with services ordered. Id. at 18, 127-

128. In addition, a safety plan was developed precluding Mother from being

alone with T.J.S. for more than two hours at a time. Id. at 18.

      Wood continued to work with the family through the time of T.B.S.’s

birth in November 2011, during which concerns remained involving housing

instability and parenting deficits that risked the safety and welfare of T.J.S.

                                    - 12 -
J-S67030-14


Id. at 18-26.   On December 5, 2011, less than one month after T.B.S.’s

birth, T.J.S. and T.B.S. were placed in custody after Mother called WCCB to

report that Father had left the home. Id. at 26. Wood visited the home on

the day of placement and found T.B.S. bright red, lethargic, and with his

eyes rolling backwards. Id. at 26-27. Further, Wood found that T.B.S. was

dressed too warmly, and that Mother “had not noticed how hot [T.B.S.] was

or what his needs were during that time.” Id. at 27.

      After the placement, Wood supervised Mother’s visits, which increased

from twice to three times per week.5      Id. at 31-32.   Wood testified that

Mother consistently failed to display age-appropriate parenting skills during

the visits, including, but not limited to, showing a minimal reaction to T.B.S.

falling and hitting his head, and T.J.S. having a plastic bag over his head.

Id. at 32-35, 40-44.    Further, Wood testified that Mother was unable to

focus on T.J.S. and T.B.S. at the same time during visits.      Id. at 38.   In

January 2013, Mother’s husband, R.B., began attending supervised visits

with her. Id. at 44. Wood testified that Mother “wanted him to be like the

main caretaker for T.B.S[.]”6 Id.


5
  Wood testified that, following the voluntary termination orders in July of
2013, supervised visits decreased, with the last one occurring on September
12, 2013. N.T., 5/15/14, at 49, 51. However, upon the reversal of the
voluntary termination orders and the remand of the case by this Court,
Mother participated in an additional five visits with T.J.S. and T.B.S. Id. at
51.
6
  Wood testified that R.B. appeared uncomfortable and somewhat afraid
around T.J.S and T.B.S. during visits. N.T., 5/15/14, at 54-55.
                                    - 13 -
J-S67030-14


     Wood testified that Mother does not understand age-appropriate

behaviors and the proper development of T.J.S. and T.B.S.      Id. at 46-49.

Indeed, Carol Hughes, M.A., a licensed psychologist, observed three visits

between Mother and T.J.S. and T.B.S. and testified that Mother “struggle[d]

to utilize the direction and the instruction provided by the supervisor in

these visits. [T]here was lack of monitoring for safety. You see instances of

the inappropriate developmental expectations.    There’s lack of empathetic

responding [by Mother to T.J.S. and T.B.S.]” Id. at 89.

     Wood stated that Mother has made no progress in her parenting skills.

Id. at 49-51, 57. Wood testified on cross-examination by the Guardian Ad

Litem (GAL) as follows.

           Q. So, if you’re looking at the big picture and
           [Mother’s] capacity to take care of these kids?

           A. Yes. It’s been the ongoing theme of not being
           able to retain information … and an ongoing theme
           of repeatedly talking about the same things over and
           over and over. And then just happening, like you
           said, one time it’s the diaper, one time it’s a
           medication bottle, one time it’s a fishing hook, one
           time it’s a glass; just repeated things of the same
           theme or nature of safety or of caretaking or
           feeding. You know, there are themes in all of those
           areas that speak back to not being able to meet the
           basic needs of the [C]hildren.

Id. at 63-64. Likewise, the WCCB caseworker, Susan Storer, testified that

Mother has not made any progress in her parenting skills. Id. at 132-133.

     Significantly, Mother testified that, in addition to services from Wood,

she currently receives services from Life Way Support Center, which teaches

                                   - 14 -
J-S67030-14


hands-on parenting.         Id. at 148, 151.         However, Mother testified with

respect to the difficulty she encounters during supervised visits as follows.

              Q. What do you do during visits?

              A. I … interact with the [C]hildren. I play with them
              and try to keep [T.B.S.] occupied, but it’s kind of
              hard to keep a two year old occupied because … he’s
              like the Energizer Bunny, he doesn’t want to sit still.
              It’s hard to play with the six year old while watching
              after my two year old.

Id. at 150-151.

        The   foregoing     testimonial   evidence     demonstrates   that     Mother’s

repeated and continued incapacity has caused T.J.S. and T.B.S. to be

without essential parental care, control or subsistence necessary for their

physical or mental well-being, and that the causes of her incapacity will not

be remedied.     As such, we discern no abuse of discretion by the orphans’

court    in   terminating     Mother’s    parental    rights   pursuant   to    Section

2511(a)(2).7

        Further, contrary to Mother’s assertion, we will not disturb the

termination orders based on the testimony of the Court Appointed Special

Advocate, Rhonda Dean. Dean wrote two reports in the underlying matter,

dated January 28, 2013, and March 27, 2014, which the orphans’ court

admitted into evidence during the termination hearing. Dean testified that

she observed three visits between Mother and T.J.S. and T.B.S.                    N.T.,

7
  Based on this disposition, we need not address Mother’s issues with
respect to Sections 2511(a)(5) and (8).

                                          - 15 -
J-S67030-14


5/15/14, at 141. In the January 28, 2013 report, Dean stated that, during

the supervised visit on December 27, 2012, Mother “multi-tasked well with

caring for and interacting with both of her children.” Id. at 141-142, Exhibit

A at 4. Nevertheless, Dean testified that T.J.S. and T.B.S. share a bond with

the foster parents, and she did not recommend removing them from the

foster home. Id. at 143-145. In fact, upon inquiry by the orphans’ court,

Dean testified that she has the same recommendation as the agency, that is,

to terminate Mother’s parental rights. Id. at 145. Therefore, we conclude

the orphans’ court did not err in concluding there was clear and convincing

evidence to support the termination of Mother’s parental rights pursuant to

Section 2511(a)(2).

      Although Mother does not invoke Section 2511(b) in her issues on

appeal, in light of the requisite bifurcated analysis, we review the

developmental, physical, and emotional needs and welfare of the child. With

respect to the bond analysis pursuant to Section 2511(b), our Supreme

Court confirmed that, “the mere existence of a bond or attachment of a child

to a parent will not necessarily result in the denial of a termination petition.”

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). The Court further stated that,

“[c]ommon sense dictates that courts considering termination must also

consider whether the children are in a pre-adoptive home and whether they

have a bond with their foster parents.”        Id. at 268 (citation omitted).

Moreover, the Court directed that, in weighing the bond considerations


                                     - 16 -
J-S67030-14


pursuant to section 2511(b), “courts must keep the ticking clock of

childhood ever in mind.” The Court observed that, “[c]hildren are young for

a scant number of years, and we have an obligation to see to their healthy

development quickly.     When courts fail … the result, all too often, is

catastrophically maladjusted children.” Id. at 269.

      In this case, Hughes observed three visits between Mother and T.J.S.

and T.B.S. and performed two bonding evaluations. N.T., 5/15/14, at 102-

103. Hughes testified she observed T.J.S. engage in solitary play during the

visits, and she opined that T.J.S. displayed a relational pattern of avoidance

toward Mother.     Id. at 71, 72, 79, 104.    Hughes testified neither child

showed significant joy in seeing Mother during the visits. Id. at 114. With

respect to T.B.S., Hughes testified that, because Mother was his primary

caregiver for less than one month, he does not have an attachment to her.

Id. at 104.

      In contrast, Hughes testified that T.J.S. and T.B.S. have a bond with

their foster parents, a pre-adoptive resource, with whom they have lived for

17 months. Id. at 89, 110, 134. Significantly, Hughes testified T.J.S. and

T.B.S. would suffer a “great negative impact” if they are removed from their

foster family.   Id. at 100.   With respect to terminating Mother’s parental

rights, Hughes agreed on direct examination that no harm would come to

either child and testified, “I don’t believe the children would have

adjustment problems if Mother’s rights were terminated.” Id. at 101.


                                    - 17 -
J-S67030-14

      Based on the foregoing testimonial and documentary evidence, we

discern no abuse of discretion by the court in concluding that T.J.S. and

T.B.S.’s “primary emotional attachment is with the foster parents,” and

returning T.J.S. and T.B.S. to Mother would have a “significant negative

effect on the[ir] development[.]”      Findings of Fact, 5/20/14, at 4.

Accordingly, we affirm the orders involuntarily terminating Mother’s parental

rights pursuant to Section 2511(a)(2) and (b).

     Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/2/2015




                                   - 18 -